Exhibit F
  frorn: Andrew Lis alis<i'?environmerY!<ilser'Jicespmqrcc,:n-,:,:_con",   @
Subj{:ct: Re: NHA reconciliation assistance
   Di;te: 0Ctober2, 2018 at5:04PM
     To: Jason Lancaster                              Cindy Roberts    cintiyqb<J:ivisorif~'grnaiLcom
     Cc: Michelle Esteva


        Jason --

        Cindy & Michelle reviewed the ledger we created for NHA business through GPL.
        Together, Cindy & Michelle made the updates needed and discussed the aging report.

        The attached, updated GPL reconciliation report reflects the changes the ladies
        reviewed. Please review attached and let me know your thoughts.

        Very Truly Yours,



        Andrew Lis
        ENVIRONMENTAL SERVICES PROGRAMS (ESP}

        NY Office: 95 Orchard St #2, New York, NY 10002
        C: 718-930-4277
        E: ALis@EnvironmentalServicesPrograms.com
            Alis@ESP.us




       From: Jason Lancaster <jlancaster@gplog.us>
       Sent: Monday, October 1, 2018 5:36 PM
       To: Andrew Lis; Cindy Roberts
       Subject: RE: NHA reconciliation assistance

       Andrew,

       I have sent you some emails that should clear up some of these questions. It might be
       best for the conference call to be put on hold until you have a chance to review and
       address those questions with me. Then you and I are on the same page and we can
       point Michelle and Cindy in the right direction.



       Best Regards,

       Jason Lancaster
       Director Business Development
       Gulf Premier Logistics
       iHO N._s_amJ:louston              Pkwy_l_Sui~2J7
!:Lm;sJQJJ,-1lL 7706Q
jlancaster@gglog.us

(281) 416-5527 Office
(281) 741-9164 Fax
(281) 932-0871 Cell



www.gulfgremierlogistics.com

U.S. Customhouse Broker 28576
Freight Forwarder/ NVOCC 023892NF

*All Ocean Importers - The ISF filing penalty phase begins 01/26/10 in order to ensure
compliance and reduce the risk of Customs Penalties of $5,000 per violation start filing
today. Gulf Premier Logistics is ready to assist, contact us for details.

**NOTE: pricing subject to change based on steamship line GRI, BAF, peak season, or
other applicable charges.

 DISCLAIMER: Any quotes provided are subject to change based on actual
 circumstances. Rates are subject to change without notice and subject to actual
 weight/dimensions at time of shipment. Quote is subject to carrier equipment and
space availability. Payload weight subject to all state legal weight regulations; any
additional charges due to containers exceeding the Maximum Payload weights shall be
for the account of the cargo. As your customhouse broker and/or freight forwarder,
Gulf Premier Logistics is responsible for preparing and submitting documents to the
U.S. Government to assist in the importation and exportation of our clients' goods. Our
clients are responsible for providing all material facts needed for GPL to properly
prepare and submit documents to the government and for other services for which we
have been engaged, including but not limited to: 1. Descriptions of goods; 2. Origin of
goods; 3. Quantities of goods to be shipped 4. Sales prices of goods or, where goods are
not sold, the circumstances of their transfer; 5. Relationships between parties; 6.
Countries to which goods are destined; 7. Names and addresses of ultimate consignees;
8. Manufacturers names, etc. The failure by our customers to properly advise GPL of
any relevant facts absolves GPL from any liability whatsoever, including but not limited
to penalties, liquidated damages, seizures, debarments and any other consequential
damages of any nature.9 Cargo/Marine insurance is not included and can be provided
upon written request. 10. All quotes valid for 30 days, unless advised otherwise.




The information transmitted herein is intended only for the person or entity to which it
is addressed and may contain proprietary, business-confidential and/or privileged
material. If you are not the intended recipient of this message you are hereby notified
tnat any use, review, retransm1ss1on, d1ssemmat1on, d1stnbut1on, reproduction or any
action taken in reliance upon this message is prohibited. If you received this in error,
please contact the sender and delete the material from any/all computer(s).
Any views expressed in this message are those of the individual sender and may not
necessarily reflect the views of the company.
All business accepted per our standard trading terms and conditions, copy available on
request or from our website.httg,;/.Lwww.gulfi;iremierlogistics.com We encourage our
customers to request and utilize cargo insurance for all their shipments as carrier and
warehouse liability is limited.




From: Andrew Lis <alis@environmentalservicesprograms.com>
Sent: Monday, October 1, 2018 3:20 PM
To: Cindy Roberts <cindyqbadvisor@gmail.com>; Jason Lancaster
<jlancaster@gplog.us>
Subject: Re: NHA reconciliation assistance

Hi, Cindy-

Please see attached; customer paid on 30-Jan only. Their receipt for payment to GPL is
enclosed.

The money definitely was transferred to Gulf Premier, but it was not forwarded to ESP,
as you can see from the earlier screenshot and the enclosed January bank statement.

As noted from your email, you're showing we were paid 26-Jan; money was not
remitted so that is impossible.

I'm thinking there is confusion on the inbound payments and maybe you're looking at
another job, perhaps. The record for this payment was modified on 9/27/2018, but I'm
not sure by whom, as it now reflects a payment not sent to us directly by the client and
not reflected in our bank statements as rec'd then or now.

The ultimate determinant of funds rec'd will be the bank statement; QB just categorizes
where the money should go. Our bank did not receive these funds, still.

FYI:
$2851.05 is applied to its correct job now, 1611-19H. This was not deleted, at all, it was
applied to a project.

The $28,256.41 is now attributed to 1702-06, which is also its project as per Jason's
updates. There is a balance due of $10,440.82 on 1702-06 which has carried forward to
today since billing. These funds should also sit with GPL as GPL was paid on behalf of
ESP.
Noted on QB practices; you & Michelle should get on the same page tomorrow and
we'll all get this squared away.

Thank you for your confirmation that the account is off by >$200k. The exact amount is
$267,477.72. Your summation matches ours. We're not trying to make everyone crazy,
we just wanted to go back and match apples:apples so we don't have any problems at
year's end with money in the wrong account. Autumn cleaning! :)

Very Truly Yours,



Andrew Lis
ENVIRONMENTAL SERVICES PROGRAMS (ESP)

NY Office: 95 Orchard St #2, New York, NY 10002
C: 718-930-4277
E: ALis@EnvironmentalServicesPrograms.com
    Alis@ESP.us


From: Cindy Roberts <cindy_gbadvisor@gmail.com>
Sent: Monday, October 1, 2018 3:15:20 PM
To: Andrew Lis; Jason Lancaster
Subject: Re: NHA reconciliation assistance

Andrew,

The payment did come over to ESP, please see the screenshot below with the banking
match. If you do a search for that amount it will come up as an invoice and a payment.
The payment was directly coded to go to the bank. I have also attached the January
reconciliation report. Which shows it clearing and then deleted after I balanced to the
bank account. It has obviously been reenter.

The bank is off again, by over 200K and I had that balanced on Friday after Jason had
made all of the changes. When things are deleted after the month has been closed it
creates more work and balancing on an accounting standpoint. Things can be corrected
after being reconciled without being deleted .




                                        .r~J dli!EL 2    LL
                                                             <n
                                                                  a~
                                                                     c
Sincerely,
Cindy Roberts
Quickbooks Pro Advisor, Advanced



On Mon, Oct 1, 2018 at 1:2S PM Andrew Lis
<alis@environmentalservicesgrograms.com> wrote:

  Hi, Cindy--

  We dug through all of these. The amounts paid are close to what we originally found,
  though there is one obvious error: 1710/29 shows payment of $27,856.41, on
  1/26/18. This payment never came over to ESP. Screens hot of the bank account is
  attached and shows the payment was not credited on date listed or month prior or
  after. Weird.

 Another weird little discrepancy is that credits are off no less than $125, with some
 short-pays at odd figures, like $735 and $10,440. What's odd is that the numbers are
 consistently off at least a little amount, but not a consistent little amount.

 Jason, LMK your thoughts on above. Appreciate you digging in and matching dollars
 rec'd to-date to the jobs invoiced. The invoices paid now match. Pis just xfer over the
 bal and we can finish the rest.

 Total amount you should have is $267,477.72. Glad we're almost done with these!

 Very Truly Yours,



 Andrew Lis
 ENVIRONMENTAL SERVICES PROGRAMS (ESP)

 NY Offic:p: 9S Orc:h;ird St #2. NPw Ynrk. NY 10002
·-· _,, ____ -- -·-··-·- -· .. _, ··-·· ·-···1 ... -----
C: 718-930-4277
E: Alis@Environm entalServicesProgra ms.com
     Alis@ESP.us



From: Cindy Roberts <cindy_gbadvisor@gmail.com>
Sent: Monday, October 1, 2018 12:35:23 PM
To: Andrew Lis
Subject: Re: NHA reconciliation assistance

Hi Andrew,

I did go back in and verify the changes were correct to the bank.

Talk Soon

On Mon, Oct 1, 2018, 11:25 AM Andrew Lis
<alis@environmentalservicesgrograms.com> wrote:

  Hi, guys --

  Just circling back to this.

  Jason, I checked and the account wasn't credited with the $270k outstanding yet.
  Did you transfer it over?

  Cindy, Michelle and I are going over Jason's updated changes to QB so we'll be on
  the same page when you speak tomorrow, to make sure the dollars received are
  properly matched in QB. This way, we're putting the funds towards the same jobs
  and so we know which jobs are still outstanding.

 We are seeing a bunch of jobs with credits attributed. We'll finish this accounting
 and then shoot over a summary reflecting the accounting changes Jason entered.

  Very Truly Yours,



 Andrew Lis
 ENVIRONMENTAL SERVICES PROGRAMS (ESP)

 NY Office: 95 Orchard St #2, New York, NY 10002
 C: 718-930-4277
 E: ALis@EnvironmentalServicesPrograms.com
     Alis@ESP.us
 From: Jason Lancaster <jlancaster@gplog.us>
 Sent: Thursday, September 27, 2018 10:22:41 PM
 To: Cindy Roberts; Michelle Esteva
 Cc: Andrew Lis
 Subject: RE: NHA reconciliation assistance

 Cindy,

I have completed the NHA updates. Please review and confirm on your end. The
overdue amounts match what I have in NetCHB as well.



Best Regards,

Jason Lancaster
Director Business Development
Gulf Premier Logistics
340 N. Sam Houston Pkwy E Suite 217
Houston, TX 77060
jlancaster@gplog.us

.(281) 416-5527 Office
.(281) 741-9164 Fax
(281) 932-0871 Cell



www.gulfpremierlogistics.com

U.S. Customhouse Broker 28576
Freight Forwarder/ NVOCC 023892NF

*All Ocean Importers - The ISF filing penalty phase begins 01/26/10 in order to
ensure compliance and reduce the risk of Customs Penalties of $5,000 per violation
start filing today. Gulf Premier Logistics is ready to assist, contact us for details.

**NOTE: pricing subject to change based on steamship line GRI, BAF, peak season,
or other applicable charges.

DISCLAIMER: Any quotes provided are subject to change based on actual
circumstances. Rates are subject to change without notice and subject to actual
weight/dimensions at time of shipment. Quote is subject to carrier equipment and
space availability. Payload weight subject to all state legal weight regulations; any
additional charges due to containers exceeding the Maximum Payload weights shall
be for the account of the cargo. As your customhouse broker and/or freight
forwarder, Gulf Premier Logistics is responsible for preparing and submitting
documents to the U.S. Government to assist in the importation and exportation of
our clients' goods. Our clients are responsible for providing all material facts
needed for GPL to properly prepare and submit documents to the government and
for other services for which we have been engaged, including but not limited to: 1.
Descriptions of goods; 2. Origin of goods; 3. Quantities of goods to be shipped 4.
Sales prices of goods or, where goods are not sold, the circumstances of their
transfer; 5. Relationships between parties; 6. Countries to which goods are
destined; 7. Names and addresses of ultimate consignees; 8. Manufacturers
names, etc. The failure by our customers to properly advise GPL of any relevant
facts absolves GPL from any liability whatsoever, including but not limited to
penalties, liquidated damages, seizures, debarments and any other consequential
damages of any nature.9 Cargo/Marine insurance is not included and can be
provided upon written request. 10. All quotes valid for 30 days, unless advised
otherwise.




The information transmitted herein is intended only for the person or entity to
which it is addressed and may contain proprietary, business-confidential and/or
privileged material. If you are not the intended recipient of this message you are
hereby notified that any use, review, retransmission, dissemination, distribution,
reproduction or any action taken in reliance upon this message is prohibited. If you
received this in error, please contact the sender and delete the material from
any/all computer(s).
Any views expressed in this message are those of the individual sender and may
not necessarily reflect the views of the company.
All business accepted per our standard trading terms and conditions, copy available
on request or from our website.httg;/Lwww.gulf[)remierlogistics.com We
encourage our customers to request and utilize cargo insurance for all their
shipments as carrier and warehouse liability is limited.




From: Cindy Roberts <cindv.gbadvisor@gmail.com>
Sent: Thursday, September 27, 2018 1:10 PM
To: Michelle Esteva <hello@environmentalservicesgrograms.com>
Cc: Andrew <il.!ii@environmentalservicesgrograms.com>; Jason Lancaster
<jlancaster@gglog.us>
Subject: Re: NHA reconciliation assistance

Yes we can do that,

Please forward me whatever other documentation you have. The bank deposits
are in the system as I have reconciled the Chase account through August. So you
 must look at it that there is an error in classification not that the deposit is not
 there.

Just a tip, for a particular amount in question, do a global search for the amount. If
it doesn't come up in your search, verify that the amount is correct.

Let me know a time for next week. As of right now I am open Tue, Wed and Thur.

Sincerely,
Cindy Roberts
Quickbooks Pro Advisor, Advanced



On Thu, Sep 27, 2018 at 12:08 PM Michelle Esteva
<hello@environmentalservices('.1rograms.com> wrote:
   Hi Cindy,

   Andrew and I have been attempting to reconcile the payment history between
   GPL and ESP for NHA jobs. After our best efforts, there remains an outstanding
   balance of $267,477.723 owed to ESP from GPL.

   Further, attributed payments in Quickbooks do not match the bank record.

   I've attached two spreadsheets that reflect 1) GPL deposit history to ESP bank
   account; 2) GPL payment attribution per ESP job.

   Might you have a moment early next week to review these documents with me
   and try to make sense of what's missing/misappropriated?

  If so, I'm happy to email you further notes about each document to save you
  time in your review.

  Thanks, Cindy!

  Michelle !!.~aria Esteva
  ENVIRONMENTAL SERVICES PROGRAMS (ESP)
  95 Orchard Street, Ne~v York_ NY i 0002
  C: +1 917 545 2022




Gulf Premier Logistics 340 N. Sam Houston Parkway Suite 217 Houston, Texas
77060 Office: 281416 5527 Fax: 281 7419164 www.gulf('.1remierlogistics.com U.S.
Customhouse Broker 28576 Freight Forwarder/ NVOCC 023892NF *All Ocean
Importers - The ISF filing penalty phase begins 01/26/10 in order to ensure
compliance and reduce the risk of Customs Penalties of $5,000 per violation start
filing today. Gulf Premier Logistics is ready to assist, contact us for details. **NOTE:
      pricing subject to change based on steamship line GRI, BAF, peak season, or other
      applicable charges. DISCLAIMER: Any quotes provided are subject to change based
      on actual circumstances. Rates are subject to change without notice and subject to
      actual weight/dimensions at time of shipment. Quote is subject to carrier
      equipment and space availability. Payload weight subject to all state legal weight
      regulations; any additional charges due to containers exceeding the Maximum
     Payload weights shall be for the account of the cargo. As your customhouse broker
     and/or freight forwarder, Gulf Premier Logistics is responsible for preparing and
     submitting documents to the U.S. Government to assist in the importation and
     exportation of our clients' goods. Our clients are responsible for providing all
     material facts needed for GPL to properly prepare and submit documents to the
     government and for other services for which we have been engaged, including but
     not limited to: 1. Descriptions of goods; 2. Origin of goods; 3. Quantities of goods
     to be shipped 4. Sales prices of goods or, where goods are not sold, the
     circumstances of their transfer; S. Relationships between parties; 6. Countries to
     which goods are destined; 7. Names and addresses of ultimate consignees; 8.
     Manufacturers names, etc. The failure by our customers to properly advise GPL of
     any relevant facts absolves GPL from any liability whatsoever, including but not
     limited to penalties, liquidated damages, seizures, debarments and any other
     consequential damages of any nature.9 Cargo/Marine insurance is not included
     and can be provided upon written request. 10. All quotes valid for 30 days, unless
     advised otherwise.



    _ _ _ _ _ _ _ _ _ _ _ The information transmitted herein is intended only
    for the person or entity to which it is addressed and may contain proprietary,
     business-confidential and/or privileged material. If you are not the intended
    recipient of this message you are hereby notified that any use, review,
    retransmission, dissemination, distribution, reproduction or any action taken in
    reliance upon this message is prohibited. If you received this in error, please
    contact the sender and delete the material from any/all computer(s). Any views
    expressed in this message are those of the individual sender and may not
    necessarily reflect the views of the company. All business accepted per our
    standard trading terms and conditions, copy available on request or from our
    website.httg_;LLwww.gulfP-rernierlogistics.com We encourage our customers to
    request and utilize cargo insurance for all their shipments as carrier and warehouse
    liability is limited.


Gulf Premier Logistics340 N. Sam Houston Parkway Suite 217Houston, Texas
770600ffice: 281416 5527Fax: 281 7419164www.gulfpremierlogistics.com U.S.
Customhouse Broker 28576Freight Forwarder/ NVOCC 023892NF *All Ocean Importers -
The ISF filing penalty phase begins 01/26/10 in order to ensure compliance and reduce
the risk of Customs Penalties of $5,000 per violation start filing today. Gulf Premier
Logistics is ready to assist, contact us for details. **NOTE: pricing subject to change
                I•   I•   ,,.....,,,   "'",...      ol      I•   I   I   I
 oasea on steamsn1p 11ne uKI, tsA~, peaK season, or omer app11cao1e cnarges.
 DISCLAIMER: Any quotes provided are subject to change based on actual circumstances.
 Rates are subject to change without notice and subject to actual weight/dimensions at
time of shipment. Quote is subject to carrier equipment and space availability. Payload
weight subject to all state legal weight regulations; any additional charges due to
containers exceeding the Maximum Payload weights shall be for the account of the
cargo. As your customhouse broker and/or freight forwarder, Gulf Premier Logistics is
responsible for preparing and submitting documents to the U.S. Government to assist in
the importation and exportation of our clients? goods. Our clients are responsible for
providing all material facts needed for GPL to properly prepare and submit documents
to the government and for other services for which we have been engaged, including
but not limited to: 1. Descriptions of goods; 2. Origin of goods; 3. Quantities of goods to
be shipped 4. Sales prices of goods or, where goods are not sold, the circumstances of
their transfer; S. Relationships between parties; 6. Countries to which goods are
destined; 7. Names and addresses of ultimate consignees; 8. Manufacturers names, etc.
The failure by our customers to properly advise GPL of any relevant facts absolves GPL
from any liability whatsoever, including but not limited to penalties, liquidated
damages, seizures, debarments and any other consequential damages of any nature.9
Cargo/Marine insurance is not included and can be provided upon written request. 10.
All quotes valid for 30 days, unless advised
otherwise.
           ~~---~-------------------------

_ _ _ _ _ _ _ _ _ _ _The information transmitted herein is intended only for
the person or entity to which it is addressed and may contain proprietary, business-
confidential and/or privileged material. If you are not the intended recipient of this
message you are hereby notified that any use, review, retransmission, dissemination,
distribution, reproduction or any action taken in reliance upon this message is
prohibited. If you received this in error, please contact the sender and delete the
material from any/all computer(s).Any views expressed in this message are those of the
individual sender and may not necessarily reflect the views of the company.All business
accepted per our standard trading terms and conditions, copy available on request or
from our website.http://www.gulfpremierlogistics.com We encourage our customers to
request and utilize cargo insurance for all their shipments as carrier and warehouse
liability is limited.
                    ········•· '' ···'.!'--.-.... ..... ·i,. ''"_._~_:">-.               -.
                          ~.';,'j<\,\.'       M"-~'                    k :;,:~;,
                                                                       !. ,,,, ,__




                                                                                                                                                                            '.\l\o.!U~:                          !»,li'll,<ll   .. ::.i.''l•i.I!!
                                                                                                                               i.n.zu1m!           .'-1:..:-i:hm                           P U<l~i'   MJO 'JJI
                                                                                                                               ~'?1,n:l!l:l:li     .-c:.:JJ·.•••:!;

                                                                                                                               ~~:;;;;;r·:~;;;;::W
                                                                       <..&•'>n c1'1               ''"'-                   L
                                                                     ' ""'"                   ·····!····· .. , ....... ,
""' "'                                        k·-~!      u:.1~><1

                                                                                                                               )';-',4'.~~~l                            >
                                              if'l!      01H1'!       i'-''"''''' (~-\                                                             ,?!Jt:IU-'-\'i           .o;,."l'fJ

:::u1~1.~~          ~,.i<;;•;.1::..•11,,11     ..'::.1   !Q.:Jn       k ..._,,. .;~-1                                          ~l,A!lldl1l~        ,1.1 :.J '1:   :-1
rnm~JMo                                   M   l!,H       •.,:i.:H\                                                             $1~4.ltsmf          s1 :..1 •L'><ll

U!lt,l';..<.~                                 ',,,,,,    •,';J~)>j                                                             $::'il\JW~          .~1:.:rn-1<;..i __
l:Hi\'•I                                                                                                                       1.IZt:rSL.:Jll.1)   IUl~'l'!cC!
                                                                                                                                  ---~'-•·-f··-        . ,_____ _                  ....•
:..1,ll:   ~·--ll                                                                                                              ~J,rali.1Uti        1•l :~ 'H .:;.

                                                                                                                                              !
                                                                                                                                              i




                                                                                                                                                                                                                                                    '
